Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 10/14/2022. Claims 2-21 have been examined in this application.  The Information Disclosure Statement (IDS) filed on behalf of this case on 7/19/22, has been considered by the Examiner. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
Response to Amendments
3.	Applicant’s amendments to claims 2 and 12 are acknowledged. 
Response to Arguments
4.	Applicant’s response to the double patenting rejection is acknowledged.  Double patenting rejections have been updated below to reflect Applicant’s amendments. 
5.	On remarks page 9, Applicant argues 101 rejection.  In particular here Applicant argues the claims do not recite a mental process as the recited features cannot be performed in the human mind.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  The claims are claimed at such a high level of abstraction, they recite limitations that a human operator could reasonably and practically perform specifically for example with respect to the independent claims a human operator could carry on a conversation with another user and in response to that conversation with another user provide an advertisement or purchase opportunity to the user and how or if the user responds to that purchase opportunity provide the user further information or another purchase opportunity.  The additional computer elements in the claims that instead recite this idea that could reasonably and practically be performed by a human operator instead being performed by a computer merely recite limitations not indicative of integration into a practical application or significantly more as detailed in the 101 section in the Office Action below. 
	Further it is noted a claim that requires a computer may still recite a mental process (see USPTO October 2019 Update: Subject Matter Eligibility pages 8 (cited herein)): 
	
	ii. A Claim That Requires A Computer May Still Recite A Mental Process 
	Claims can recite a mental process even if they are claimed as being performed on a computer.52 Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.53 
	In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.54 
	Furthermore, examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes.55 For example, in Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit held that the computer-implemented system and method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer.”56

	Therefore the Examiner respectfully disagrees with Applicant’s arguments. 

6.	On pages 9-10 of Remarks, Applicant argues the claims do not recite a certain method of organizing human activity.  The Examiner disagrees. The idea of providing information to a user like advertisements or content based on information known, collected, or determined about the user is subject matter where a commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activity (see USPTO October 2019 Update: Subject Matter Eligibility page 6) hence the claims recite an abstract idea. 
	It is further noted as specifically discussed in the October 2019 Update page 5 a certain method of organizing human activity can be between a person and a computer, as is the case specifically claimed here, a user interacting with a computer to receive ads. 
	See the USPTO October 2019 Update: Subject Matter Eligibility page 5 (cited herein): 

	Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

	Therefore based on the above, the Examiner respectfully disagrees. 
7.	On remarks pages 10-11 Applicant argues Step 2A, Prong Two.  
	Specifically Applicant argues the claims are (1) an improvement in the functioning of a computer, or an improvement to other technology or technical field.  Here Applicant’s arguments appear to be mere opinion of Applicant, rather than that required under MPEP 2106.04(a) and 2106.05(a), additionally see October 2015 Update: Subject Matter Eligibility pages 12-13 (cited herein): 
	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

	Specifically as discussed above, 
	“In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” and “Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).” 
	Therefore the Examiner respectfully disagrees with Applicant’s arguments. 
		
	Further the Examiner has reviewed the specification and does not find support for such arguments, therefore based on the above, the Examiner cannot find the claims recite an improvement to the functioning of a computer or an improvement to other technology or technical field as argued by Applicant. 
	Next, Applicant argues the claims recite (2) applying or using a judicial exception to effect [ a particular result].  This is not one of the limitations discussed in MPEP 2106, the USPTO October 2019 Update: Subject Matter Eligibility, or the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG”) as indicative of a practical application, therefore the Examiner respectfully disagrees that such a limitation is indicative of a practical application 
	Next Applicant argues the claims recite (3) Implementing a judicial exception, with or using a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  Specifically, see MPEP 2106.05(b) Particular Machine [R-10.2019](cited herein): 
2106.05
	“When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
	Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05  (f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05  (g)), and the field of use and technological environment consideration (see MPEP § 2106.05  (h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.” 
	I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)

	From the above with respect to the practical application step “ it is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility” and “and if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").” Therefore based on the above, the Examiner respectfully disagrees that the claims are a practical application by use of a particular machine. 
	With respect to the significantly more step, the Examiner finds the use of computer processors and a speech recognition engine to implement the functions as argued by Applicant, to merely recite generic computer elements or components as they are well understood, routine and conventional activity as detailed with respect to the Berkheimer Memo evidence provided in the 101 rejection below.  
	Therefore the Examiner respectfully disagrees with Applicant’s arguments as MPEP 2106.05(b) Particular Machine (cited herein) above states “ Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”
	Next Applicant argues the claims (4) effect a transformation or reduction of a particular article to a different state or thing.  The Examiner has carefully considered Applicant’s arguments; however the Examiner respectfully disagrees. Specifically MPEP 2106.05(c) states the following (cited herein): 
	 An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)
	….
5. Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). For example, in Mayo the Supreme Court found claims regarding calibrating the proper dosage of thiopurine drugs to be patent ineligible subject matter. The Federal Circuit had held that the step of administering the thiopurine drug demonstrated a transformation of the human body and blood. Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively. 
	
	As detailed in this response to arguments sections above the claims recite a mental process.  Applicant’s arguments are the claims recite a transformation of natural language utterances (e.g. user speech) to purchase opportunities. This recites thoughts or human based actions which are “changed” which as discussed above is not considered an eligible transformation.  Further this is mere data manipulation corresponding to basic mathematical constructs as detailed in the 101 rejection below therefore it is not considered an eligible transformation as detailed in the 101 rejection below and in accordance with the cited MPEP sections above. 
	Further the way in which the natural language utterances (e.g. user speech) to purchase opportunities are changed or processed as recited in the claims merely recite extra solution activity or field of use as detailed in the practical application step, therefore additionally does not recite a transformation as detailed in the 101 rejection below. 
	Finally applicant argues (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Here specifically Applicant argues the Examiner has not shown the claimed invention monopolizes an exception.  The Examiner respectfully disagrees.  For one showing that the claimed invention monopolizes an exception is not required by MPEP 2106.05(e). Further if that was the case which the Examiner does not contend, preemption is inherent in the two part framework which is shown in the 101 rejection below: 
	See MPEP 2106.05 Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception [R-10.2019](cited herein):
	While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016). 

	Therefore based on the above, the Examiner respectfully disagrees. 

8.	On pages 11-12 of Remarks, Applicant argues Step 2A, Prong Two that the claims recite limitations that are not well-understood, routine, conventional activity in the field.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  Specifically this appears to be mere assertion of the Applicant. The Examiner has provided evidence as required by the Berkheimer Memo as to why the limitations are understood, routine, conventional activity in the field.  Lacking any arguments from Applicant as to how those are in error or what limitations or combination of limitations are specifically not well understood, routine, and conventional activity, the Examiner respectfully disagrees. 
9.	On pages 13-14 of Remarks, Applicant argues the 103 rejection as amended, however such arguments are moot in view of the new grounds of rejection in response to Applicant’s amendments.  Further it is noted though not relied upon as prior art several new references have been cited with respect to updating or building user profiles with purchase or response to advertisements, to then target advertisements or information to the user (see Conclusion section references g and i-k in this Office Action below under the pertinent art section). 
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 2-21 of the present application are rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-44  of US Patent No. 11,080,758.  
	The only additional limitations in the present application claims not found in that of US Patent No. US 11,080,758 is that of processing the natural language utterance by the speech recognition engine to recognize words or phrases from the natural language utterance. 
	However, Stillman (United States Patent Application Publication Number: US 2004/0267628) which is in the art of systems for assisting customers in making purchases for goods or services by allowing the customer to speak purchasing instructions and allowing the customer to provide a verbal instruction that a purchase should be made (see abstract) teaches this limitation (see abstract, paragraph 0021-0022, and 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 11,080,758 with the aforementioned teachings from Stillman with the motivation of providing a way for the speech recognition to actually process the speech information (see abstract, paragraph 0021-0022, and 0037-0038), when providing a natural language utterance to a speech recognition engine and receiving recognized words from the speech recognition are known (see US 11,080,758 claims 1 and 23). 
12.	Claims 2-10 and 12-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-55  of US Patent No. 8,886,536.  
	The only additional limitations in the present application independent claims not found in that of US Patent No. 8,886,536 claims is that tracking purchases related to advertisements. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches tracking purchases related to advertisements (see abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175, Examiner’s note: teaches a user’s profile being developed by monitoring the history of a user’s purchases and responses to advertising and then targeting ads to the user based on that profile). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 8,886,536with the aforementioned teachings from Gabai with the motivation of providing a way to update a profile with additional collected information in order to better target ads or respond to a user (see Gabai abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175), when targeting ads based on collected interactions with the user in the system (see claims 1 and 30-31) and the ads are purchasable items that can be purchased in the speech recognition system (see claims 11- 12) are both known 

	 Further with respect to the dependent claims in the efforts of compact prosecution: 
	US Patent No 8,886,536 does not expressly teach: 
	Claims 5 and 15 of audibly presenting, a natural language conversational purchase opportunity. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches audibly presenting, a natural language conversational purchase opportunity (see abstract, pages 0069 and 0072-0073, Examiner’s note: toy asks the user if he wants to purchase a book and gives him some options.  Further this information is tracked). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 8,886,536 with the aforementioned teachings from Gabai with the motivation of providing one way to present a purchase opportunity to the user (see Gabai abstract, pages 0069 and 0072-0073), when providing a promotional response to the user (see claim 1) that can include a purchase transaction (See claims 11-12 and 23) in a speech recognition environment (see claim 1) is known.
	Claims 8  and 18 of an environmental model to determine environmental information, wherein the context for the natural language utterance is determined based further on the environmental information. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches of an environmental model to determine environmental information, wherein the context for the natural language utterance is determined based further on the environmental information (See abstract, pages 0030 and 74). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 8,886,536 with the aforementioned teachings from Gabai with the motivation of providing one way to present information based on other session information known or collected about the user (see Gabai abstract, pages 0030 and 74), when providing ads based on various types of information collected about the user  during the session and previous sessions is known (see claims 1, 23 and 30-31)
	Claims 10 and 20- querying a local or remote database 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database (see pages 18 and 31-32 Examiner’s note: teaches local databases). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US Patent with the aforementioned teachings from Gabai et al. with the motivation of providing a common way of retrieving information from a known computer network element like a database (see Gabai pages 18 and 31-32), when providing information over a computer network to the user in response to requests is known (see claims 1 and 30-31)

13.	Claims 2-6, 8, 10, 12-16, 18 , and 20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-18  of US Patent No. 8,145,489.  
	The only additional limitations in the present application independent claims not found in that of US Patent No. 8,145,489 claims is that tracking purchases related to advertisements. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches tracking purchases related to advertisements (see abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175, Examiner’s note: teaches a user’s profile being developed by monitoring the history of a user’s purchases and responses to advertising and then targeting ads to the user based on that profile). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 8,145,489 with the aforementioned teachings from Gabai with the motivation of providing a way to update a profile with additional collected information in order to better target or respond to a user (see Gabai abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175), when targeting ads based on collected interactions with the user in the system (see claim 1) is known.

	 Further with respect to the dependent claims in the efforts of compact prosecution: 
	US Patent No 8,145,489 does not expressly teach: 
	Claims 5 and 15 of audibly presenting, a natural language conversational purchase opportunity. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches audibly presenting, a natural language conversational purchase opportunity (see abstract, pages 0069 and 0072-0073, Examiner’s note: toy asks the user if he wants to purchase a book and gives him some options.  Further this information is tracked). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 8,145,489 with the aforementioned teachings from Gabai with the motivation of providing one way to present a purchase opportunity to the user (see Gabai abstract, pages 0069 and 0072-0073), when providing a promotional response like an advertisement to the user (see claim 1) in a speech recognition environment (see claim 1) is known.

	Claims 10 and 20- querying a local or remote database and invoking an agent to process the natural language utterance  
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database (see pages 18 and 31-32 Examiner’s note: teaches local databases) and invoking an agent to process the natural language utterance (see abstract, paragraph 0021-0022, 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US Patent with the aforementioned teachings from Gabai et al. with the motivation of providing a common way of retrieving information from a known computer network element like a database (see Gabai pages 18-31) as well as providing a way to determine a user’s intention or request through natural processing or words (see Gabai abstract, paragraphs 0021-0022, and 0037-0038), when providing information over a computer network to the user in response to requests (see claims 1 and 7-8) as well as providing a response according to speech recognition of an utterance (see claim 1) are both known. 

14.	Claims 2-6, 8, 10-11, 12-16, 18 , and 20-21 of the present application are rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-52  of US Patent No. 7,818,176.  

	The only additional limitations in the present application independent claims not found in that of US Patent No. 7,818,176 claims is that tracking purchases related to advertisements. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches tracking purchases related to advertisements (see abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175, Examiner’s note: teaches a user’s profile being developed by monitoring the history of a user’s purchases and responses to advertising and then targeting ads to the user based on that profile). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 7,818,176 with the aforementioned teachings from Gabai with the motivation of providing a way to update a profile with additional collected information in order to better target or respond to a user (see Gabai abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175), when targeting ads based on collected interactions with the user in the system (see claims 1, 4, 6-7) is known.

	 Further with respect to the dependent claims in the efforts of compact prosecution: 
	US Patent No 7,818,176 does not expressly teach: 
	Claims 5 and 15 of audibly presenting, a natural language conversational purchase opportunity. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches audibly presenting, a natural language conversational purchase opportunity (see abstract, pages 0069 and 0072-0073, Examiner’s note: toy asks the user if he wants to purchase a book and gives him some options.  Further this information is tracked). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 7,818,176 with the aforementioned teachings from Gabai with the motivation of providing one way to present a purchase opportunity to the user (see Gabai abstract, pages 0069 and 0072-0073), when providing a promotional response like an advertisement to the user (see claim 1) in a speech recognition environment (see claim 1) is known.
	Claims 10 and 20- querying a local or remote database and invoking an agent to process the natural language utterance  
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database (see pages 18 and 31-32 Examiner’s note: teaches local databases) and invoking an agent to process the natural language utterance (see abstract, paragraph 0021-0022, 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words).. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US Patent with the aforementioned teachings from Gabai et al. with the motivation of providing a common way of retrieving information from a known computer network element like a database (see Gabai pages 18 and 31-32) as well as providing a way to determine a user’s intention or request through natural processing or words (see Gabai abstract, paragraphs 0021-0022, and 0037-0038), when providing information over a computer network to the user in response to requests (see claims 1 and 7-10) as well as providing a response according to speech recognition of an utterance (see claim 1) are both known. 

15.	Claims 2-10  and 20-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatenable over claims 1-30  of US Patent No. 9,406,078.  

	The only additional limitations in the present application independent claims not found in that of US Patent No. 9,406,078 claims is that tracking purchases on an electronic device related to advertisements to build a profile to target ads. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches tracking purchases on an electronic device related to advertisements to build a profile to target ads (see abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175, Examiner’s note: teaches a user’s profile being developed by monitoring the history of a user’s purchases and responses to advertising and then targeting ads to the user based on that profile). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified US Patent No. 9,406,078 with the aforementioned teachings from Gabai with the motivation of providing a way to generate a profile with collected information in order to better target or respond to a user (see Gabai abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175), when targeting ads based on collected interactions with the user in the system (see claims 1, 6) and that ads can include purchases (see claim 12) are both known.
Further with respect to the dependent claims in the efforts of compact prosecution: 
	US Patent No  9,406,078 does not expressly teach: 
	Claims 10 and 20- querying a local or remote database and invoking an agent to process the natural language utterance  
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database (see pages 18 and 31-32 Examiner’s note: teaches local databases) and invoking an agent to process the natural language utterance (see abstract, paragraph 0021-0022, 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words).. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the US Patent with the aforementioned teachings from Gabai et al. with the motivation of providing a common way of retrieving information from a known computer network element like a database (see Gabai pages 18 and 31-32) as well as providing a way to determine a user’s intention or request through natural processing or words (see Gabai abstract, paragraphs 0021-0022, and 0037-0038), when providing information over a computer network to the user in response to requests (see claims 1 and 10) as well as providing a response according to speech recognition of an utterance (see claim 1) are both known. 

Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of providing information to a user like advertisements or content based on information known, collected, or determined about the user. 
	The idea of providing information to a user like advertisements or content based on information known, collected, or determined about the user, is a mental process as well as subject matter where a commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activity.  Since the claims recite a mental process or a certain method of organizing human activity which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Specifically as recited in the claims: software (instructions), processors, engines, electronic devices, agents, models, implementing the abstract idea (see claims 2-21) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 2-21) 
	and (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the speech recognition environment or field of use (see claim 2-21) 
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 2-21) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(b) speech or voice recognition (see claims 2-21) 
	- Feldman et al. (United States Patent Number: US 4,799,262) column 12
lines 22-25 "As is understood by those skilled in the art, the accuracy of speech
recognition can be enhanced by algorithms which consider context and probability of
occurrence and the like factors."
	- Feng et al. (United States Patent Application Publication Number: US
2003/0135362) paragraph 0004 "An Automated Speech Recognition ("ASR") platform
as known in the art is designed to respond to a reception of a transmitted speech signal
(e.g. voice commands) from a transceiver (e.g. mobile phones, embedded car phones, and phone enabled personal data assistants) with an audio signal that corresponds to
the context of the transmitted speech signal"
	- Bouve et al. (United States Patent Application Publication Number: US
2001/0021930) paragraph 0070 "The controller 14 of Fig.1 can include voice
recognition software and hardware, known to those skilled in the art, which prompts the
user for requests and identifies and responds to the user's verbal replies. After
identifying the user's desired category and present location (or intended destination
location), the database transmits information in a form recognizable by the printer 100
so that the geographic vicinity and items of interest are displayed to the user at the
telephone/printer remote port.”
	(c) presenting offers and gathering statistics (see claims 2-4 and 12-14) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(d) electronic recordkeeping (see claims 2, 10, 12, and 20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	(e) storing and retrieving information from memory (see claims 2, 10, 12, and 20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)
	(f) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 2, 5-10, 12, and 15-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(g) using phonemes in speech processing to determine words or phrases (see claims 11 and 21) 
	- Brook et al. (United States Patent Application Publication Number: US 2003/0223566) paragraph 0108 “The segmentation of data may be based on any number of conventional speech recognition techniques. For example, the data may be segmented into phonemes, which are basic sounds or units of speech, and compared to phonetic models to build and identify words.” 
	-Bowman et al. (United States Patent Application Publication Number: US 2003/0023434) paragraph 0019 “ As is generally recognized in the art, a phoneme is a basic unit of sound which is utilized to form syllables which are utilized to form words” 
	- Ky (United States Patent Application Publication Number: US 2003/0130843) paragraph 0005 “ Conventional speech recognition systems operate on recognizing phonemes, the smallest basic sound units that words are composed of, rather than words.  The phonemes are then linked together to form words.  The phoneme-based speech recognition is preferred in the prior art because very large amounts of random access memory is required to match words to sample words in the library, making it impracticable” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim(s) 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (United States Patent Application Publication Number: US 2004/0267628) further in view of Gabai (World Intellectual Property Organization (WIPO): WO 01/69830). 

	As per claim 2, Stillman teaches A method for processing natural language utterances that include requests and selecting and presenting purchase opportunities based thereon,  (see abstract, Examiner’s note: systems for assisting customers in making purchases for goods or services by allowing the customer to speak purchasing instructions also allowing the customer to provide a verbal instruction that a purchase should be made).
	the method being implemented by one or more physical processors programmed with computer program instructions, which when executed cause the one or more physical processors to perform the method, the method comprising:  (see Figure 1, paragraphs 0021, and 0023-0024, Examiner’s note: teaches the method is implemented through multiple computers with software running on the computers). 
	providing, by the one or more processors, a natural language utterance as an input to a speech recognition engine; processing the natural language utterance by the speech recognition engine to recognize words or phrases from the natural language utterance;  receiving, by the one or more processors, words or phrases, recognized from the natural language utterance, as an output of the speech recognition engine;  determining, by the one or more processors, a context for the natural language utterance based on the recognized words or phrases; (see abstract, paragraph 0021-0022, and 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words). 
	selecting, by the one or more processors, a purchase opportunity based on the determined context;  electronically transmitting, from the one or more processors, the selected purchase opportunity to an electronic device in communication with the one or more processors;  tracking, by the one or more processors, an interaction pattern associated with the purchase opportunity transmitted to the electronic device; (see paragraphs 0038-0041 and 0023, Examiner’s note: determining one or more purchase opportunities for the user and providing that information to the user, where the customer agent is also a server running a program to perform the functions (see paragraph 0023)). 
	the interaction pattern including a request from the electronic device for completing a transaction related to the purchase opportunity (see paragraphs 0018, 0029, and 0040-0042, Examiner’s note: waiting for a response from the user where it can be from a user operating a wireless device (see paragraph 0040, 0018, and 0029)).
	 building or updating, by the one or more processors, a user-specific profile and interpreting, by the one or more processors, a subsequent natural language utterance using the user-specific profile to select a subsequent purchase opportunity based on the subsequent natural language utterance.   (see paragraphs 0023, 0025-0026, and 0039, Examiner’s note: using and updating the user profile). 
	While Stillman above clearly teaches (1) using and updating a profile with multiple pieces of preference information to provide purchase opportunities to users (see paragraphs 0023, 0025-0026, and 0039), (2) using billing records to update or create a profile (see paragraph 0025), and (3) tracking user interaction with a system to select a purchase opportunity (see paragraphs 0039-0042), Stillman just doesn’t expressly teach building or updating the profile with session or interaction data or more specifically as recited in the claims based on the tracked interaction pattern. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches building or updating the profile with session or interaction data or more specifically as recited in the claims based on the tracked interaction pattern (see abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175, Examiner’s note: teaches a user’s profile being developed by monitoring the history of a user’s purchases and responses to advertising and then targeting ads to the user based on that profile). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman with the aforementioned teachings from Gabai with the motivation of providing a way to update a profile with additional collected information in order to better target or respond to a user (see Gabai abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175), when (1) using and updating a profile with multiple pieces of preference information to provide purchase opportunities to users (see paragraphs 0023, 0025-0026, and 0039), (2) using billing records to update or create a profile (see paragraph 0025), and (3) tracking user interaction with a system to select a purchase opportunity (see paragraphs 0039-0042) are all known in the teachings of Stillman.
	As per claim 3, Stillman teaches
	wherein the purchase opportunity relates to an item, the method further comprising:  receiving, by the one or more processors, a second natural language utterance;  determining, by the one or more processors, that the second natural language utterance comprises a request to purchase the item;  and completing, by the one or more processors, a purchase transaction of the item based on the second natural language utterance (see paragraphs 0041 and abstract, Examiner’s note: waiting for a verbal response to purchase the item). 
	As per claim 4, Stillman teaches
	the method further comprising: receiving, by the one or more processors, an indication of an occurrence of a user interaction with the purchase opportunity;  determining, by the one or more processors, whether the interpretation of the natural language utterance was correct based on the indication; (see paragraphs 0038-0041, Examiner’s note: provide items for purchase in response to a user requesting a purchase). 
		While Stillman above clearly teaches using and updating a profile (see paragraphs 0025-0027), providing a way for a user to carry on a natural language conversation between a system and a user (see paragraph 0021), and providing a user a purchase opportunity and tracking responses (see paragraphs 0038-0041), Stillman just doesn’t expressly teach and interpreting, by the one or more processors, a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct.  
	However, Gabai which is in the art of responding to natural language speech utterances (see title and abstract) teaches and interpreting, by the one or more processors, a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct (see pages 173, 211-215, Figures 150A+B, and Figure 108, Examiner’s note: teaches responses are based on whether the interpretation was correct or not of the speech or response ).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Gabai et al. with the aforementioned teachings from Gabai with the motivation of providing a known way to carry on a conversation to logically respond to a user based on whether or not the system heard the users request or response correctly (see Gabai pages 173, 211-215, Figures 150A+B, and Figure 108), when using and updating a profile (see paragraphs 0025-0027), providing a way for a user to carry on a natural language conversation between a system and a user (see paragraph 0021), and providing a user a purchase opportunity and tracking responses (see paragraphs 0038-0041) are all known in the teaching of Stillman 
	As per claim 5, Stillman teaches
	wherein transmitting the selected purchase opportunity via the electronic device comprises: audibly presenting, by the electronic device, a natural language conversational purchase opportunity (see abstract and paragraphs 0039-0040, Examiner’s note: audibly providing the purchase opportunity). 
	As per claim 6, Stillman teaches
	wherein the computer program instructions comprise at least a conversational language processor configured to interpret a natural language utterance, the method further comprising:  providing, by the one or more processors, the words or phrases as an input to the conversational language processor;  and Page 3 of 11Response to Non-Final Office Actionreceiving, by the one or more processors, an interpretation of the natural language utterance, based on the words or phrases, as an output of the conversational language processor, wherein the purchase opportunity is selected based further on the interpretation of the natural language utterance (see abstract and paragraphs 0021-0022 and 0038-0039, Examiner’s note: providing purchase opportunities based on natural language conversations). 
	As per claim 7, Stillman teaches 
	wherein the conversational language processor comprises one or more domain agents, where a domain agent is configured to assist in: (i) interpreting requests related , to its domain; and (ii) determining a response to the requests related to its domain (see paragraphs 0039-0041 and 0023, Examiner’s note: customer agent server who scours the available resources over the communication network to find the purchase options). 
	As per claim 8, Stillman teaches
	the method further comprising: using, by the one or more processors, an environmental model to determine environmental information, wherein the context for the natural language utterance is determined based further on the environmental information (see paragraphs 0023 and 0026, Examiner’s note: providing purchase opportunities based on part on profiles, where profiles can take into consideration things like on Valentines day or a birthday (e.g. environmental information) purchase this specific type of flower). 
	As per claim 9, Stillman teaches
	invoking, by the one or more processors, one or more system resources to select the purchase opportunity based on the determined context; wherein the one or more system resources include at least an agent comprising an autonomous executable, wherein the executable comprises a redistributable package of functionality for a specific application that receives, processes, and responds to user questions, queries, and/or commands (see paragraphs 0026 and 0039-0040, Examiner’s note: customer agent providing purchase information based in part on user requests and profiles). 
	As per claim 10, Stillman teaches
	further comprising: invoking an agent to process the natural language utterance; (see paragraphs 0039-0040 and 0021-0022, Examiner’s note: broad enough to read on either the natural language processor of 0021-0022 or the customer agent of 0039-0040). 
	and creating a query to a local resource or through a network interface to a remote resource (see paragraphs 0021-0022 and 0039-0040, Examiner’s note: broad enough could read on either the documents of 0021-0022 or the resources of 0039-0040). 
	Stillman does not expressly teach querying a local or remote database to return information. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database to return information (see pages 18 and 31-32 Examiner’s note: teaches local databases). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Gabi et al. with the aforementioned teachings from Gabai et al. with the motivation of providing a common way of retrieving information from a database (see Gabai pages 18 and 31-32), when retrieving information from resources over the internet is known (see Stillman paragraphs 0021-0022 and 0039-0040). 
	As per claim 12, Stillman teaches A system for processing natural language utterances that include requests and selecting and presenting purchase opportunities based thereon, the system comprising: (see abstract, Examiner’s note: systems for assisting customers in making purchases for goods or services by allowing the customer to speak purchasing instructions also allowing the customer to provide a verbal instruction that a purchase should be made).
	one or more physical processors programmed with computer program instructions, which when executed cause the one or more physical processors to: (see Figure 1, paragraphs 0021, 0023-0024, Examiner’s note: teaches the method is implemented through multiple computers with software running on the computers).
	provide a natural language utterance as an input to a speech recognition engine;  process the natural language utterance by the speech recognition engine to recognize words or phrases from the natural language utterance; receive words or phrases, recognized from the natural language utterance, as an output of the speech recognition engine;  determine a context for the natural language utterance based on the recognized words or phrases; (see abstract, paragraph 0021-0022, 0037-0038, Examiner’s note: teaches determining a user’s request or intention through natural language processing of words).
	select a purchase opportunity based on the determined context;  electronically transmit the selected purchase opportunity to an electronic device in communication with the one or more processors;  track an interaction pattern associated with the purchase opportunity transmitted to the electronic device; (see paragraphs 0038-0041 and 0023, Examiner’s note: determining one or more purchase opportunities for the user and providing that information to the user, where the customer agent is also a server running a program to perform the functions (see paragraph 0023)). 
	the interaction pattern including a request from the electronic device for completing a transaction related to the purchase opportunity (see paragraphs 0018, 0029, and 0040-0042, Examiner’s note: waiting for a response from the user where it can be from a user operating a wireless device (see paragraph 0040, 0018, and 0029)
	build or update a user-specific profile and interpret a subsequent natural language utterance using the user-specific profile to select a subsequent purchase opportunity based on the subsequent natural language utterance   (see paragraphs 0023 and 0025-0026, Examiner’s note: using and updating the user profile). 
	While Stillman above clearly teaches (1) using and updating a profile with multiple pieces of preference information to provide purchase opportunities to users (see paragraphs 0023, 0025-0026, and 0039), (2) using billing records to update or create a profile (see paragraph 0025), and (3) tracking user interaction with a system to select a purchase opportunity (see paragraphs 0039-0042), Stillman just doesn’t expressly teach building or updating the profile with session or interaction data or more specifically as recited in the claims based on the tracked interaction pattern. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches building or updating the profile with session or interaction data or more specifically as recited in the claims based on the tracked interaction pattern (see abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175, Examiner’s note: teaches a user’s profile being developed by monitoring the history of a user’s purchases and responses to advertising and then targeting ads to the user based on that profile). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman with the aforementioned teachings from Gabai with the motivation of providing a way to update a profile with additional collected information in order to better target or respond to a user (see Gabai abstract, page 18, page 44, page 70, page 73, page 89, and Figure 175), (1) using and updating a profile with multiple pieces of preference information to provide purchase opportunities to users (see paragraphs 0023, 0025-0026, and 0039), (2) using billing records to update or create a profile (see paragraph 0025), and (3) tracking user interaction with a system to select a purchase opportunity (see paragraphs 0039-0042) are all known in the teachings of Stillman.
	As per claim 13, Stillman teaches
	wherein the purchase opportunity relates to an item, and wherein the one or more processors are further programmed to: receive a second natural language utterance;  determine that the second natural language utterance comprises a request to purchase the item;  and complete a purchase transaction of the item based on the second natural language utterance (see paragraphs 0041 and abstract, Examiner’s note: waiting for a verbal response to purchase the item). 
	As per claim 14, Stillman teaches
	wherein the one or more processors are further programmed to:  receive an indication of an occurrence of a user interaction with the purchase opportunity, wherein the interaction pattern includes the user interaction;  determine whether the interpretation of the natural language utterance was correct based on the indication; (see paragraphs 0038-0041, Examiner’s note: provide items for purchase in response to a user requesting a purchase). 
	While Stillman above clearly teaches using and updating a profile (see paragraphs 0025-0027), providing a way for a user to carry on a natural language conversation between a system and a user (see paragraph 0021), and providing a user a purchase opportunity and tracking responses (see paragraphs 0038-0041), Stillman just doesn’t expressly teach and interpret a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct.  
	However, Gabai which is in the art of responding to natural language speech utterances (see title and abstract) teaches and interpret a subsequent natural language utterance based on the determination of whether the interpretation of the natural language utterance was correct (see pages 173, 211-215, Figures 150A+B, and Figure 108, Examiner’s note: teaches responses are based on whether the interpretation was correct or not of the speech or response ).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Gabai et al. with the aforementioned teachings from Gabai with the motivation of providing a known way to carry on a conversation to logically respond to a user based on whether or not the system heard the users request or response correctly (see Gabai pages 173, 211-215, Figures 150A+B, and Figure 108), when using and updating a profile (see paragraphs 0025-0027), providing a way for a user to carry on a natural language conversation between a system and a user (see paragraph 0021), and providing a user a purchase opportunity and tracking responses (see paragraphs 0038-0041) are all known in the teaching of Stillman.

	As per claim 15, Stillman teaches
	wherein to transmit the selected purchase opportunity, the electronic device is configured to: audibly present a natural language conversational purchase opportunity (see abstract and paragraphs 0039-0040, Examiner’s note: audibly providing the purchase opportunity).
	As per claim 16, Stillman teaches
	 wherein the computer program instructions comprise at least a conversational language processor configured to interpret a natural language utterance, wherein the one or more processors are further programmed to: provide the words or phrases as an input to the conversational language processor;  and receive an interpretation of the natural language utterance, based on the words or phrases, as an output of the conversational language processor, wherein the purchase opportunity is selected based further on the interpretation of the natural language utterance (see abstract and paragraphs 0021-0022 and 0038-0039, Examiner’s note: providing purchase opportunities based on natural language conversations). 
	As per claim 17, Stillman teaches
	wherein the conversational language processor comprises one or more domain agents, where a domain agent is configured to assist in: (i) interpreting requests related to its domain; and (ii) determining a response to the requests related to its domain (see paragraphs 0039-0041 and 0023, Examiner’s note: customer agent server who scours the available resources over the communication network to find the purchase options).
	As per claim 18, Stillman teaches
	wherein the one or more processors are further programmed to: Page 6 of 11Response to Non-Final Office Actionuse an environmental model to determine environmental information, wherein the context for the natural language utterance is determined based further on the environmental information (see paragraphs 0023 and 0026, Examiner’s note: providing purchase opportunities based on part on profiles, where profiles can take into consideration things like on Valentines day or a birthday (e.g. environmental information) purchase this specific type of flower). 
	As per claim 19, Stillman teaches
	wherein the one or more processors are further programmed to: invoke, by the one or more processors, one or more system resources to select the purchase opportunity based on the determined context; wherein the one or more system resources include at least an agent comprising an autonomous executable, wherein the executable comprises a redistributable package of functionality for a specific application that receives, processes, and responds to user questions, queries, and/or commands (see paragraphs 0026 and 0039-0040, Examiner’s note: customer agent providing purchase information based in part on user requests and profiles).
	As per claim 20, Stillman teaches
	wherein the one or more processors are further programmed to: invoke an agent to process the natural language utterance; (see paragraphs 0039-0040 and 0021-0022, Examiner’s note: broad enough to read on either the natural language processor of 0021-0022 or the customer agent of 0039-0040).
	and create a query to a local resource or through a network interface to a remote resource (see paragraphs 0021-0022 and 0039-0040, Examiner’s note: broad enough could read on either the documents of 0021-0022 or the resources of 0039-0040).
	 Stillman does not expressly teach querying a local or remote database to return information. 
	However, Gabai et al. which is in the art of responding to natural language speech utterances (see title and abstract) teaches querying a local or remote database to return information (see pages 18 and 31-32 Examiner’s note: teaches local databases). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Gabi et al. with the aforementioned teachings from Gabai et al. with the motivation of providing a common way of retrieving information from a database (see Gabai pages 18 and 31-32), when retrieving information from resources over the internet is known (see Stillman paragraphs 0021-0022 and 0039-0040). 


21.	Claim(s) 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (United States Patent Application Publication Number: US 2004/0267628) further in view of Gabai (World Intellectual Property Organization (WIPO): WO 01/69830) further in view of Brook et al. (United States Patent Application Publication Number: US 2003/0223566). 
	As per claim 11, Stillman teaches
	wherein recognizing the words or phrases from the natural language utterance comprises: Page 4 of 11Response to Non-Final Office Actionusing, by the speech recognition engine, documents to recognize a stream of words in the natural language utterance, wherein the recognized words or phrases are based on the recognized documents (see paragraphs 0021-0022, Examiner’s note: recognizing information through natural language processing of documents and words). 
	Stillman in view of Gabai  does note expressly teach in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes.  

	However, Brook which is in the art of automated operator assistance through speech processing (see abstract) teaches in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes(see paragraph 0108, Examiner’s note: “The segmentation of data may be based on any number of conventional speech recognition techniques. For example, the data may be segmented into phonemes, which are basic sounds or units of speech, and compared to
phonetic models to build and identify words.”).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Gabai with the aforementioned teachings from Brook with the motivation of using conventional speech recognition techniques (see Brook paragraph 0108), when determining words from spoken language through voice or speech recognition is known (see Stillman paragraphs 0021-0022). 
	As per claim 21, Stillman teaches
	wherein to recognize the words or phrases from the natural language utterance, the speech recognition engine is configured to: use documents to recognize a stream of words in the natural language utterance, wherein the recognized words or phrases are based on the recognized documents (see paragraphs 0021-0022, Examiner’s note: recognizing information through natural language processing of documents and words). 
	Stillman in view of Gabai et al. does note expressly teach in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes.  
	However, Brook which is in the art of automated operator assistance through speech processing (see abstract) teaches in natural language processing using phonetic dictation to recognize a stream of phonemes, wherein the recognized words or phrases are based on the recognized stream of phonemes.	(see paragraph 0108, Examiner’s note: “The segmentation of data may be based on any number of conventional speech recognition techniques. For example, the data may be segmented into phonemes, which are basic sounds or units of speech, and compared to
phonetic models to build and identify words.”).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Stillman in view of Gabai with the aforementioned teachings from Brook with the motivation of using conventional speech recognition techniques (see Brook paragraph 0108), when determining words from spoken language through voice or speech recognition is known (see Stillman paragraphs 0021-0022). 


Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Taschereau (CA2583189 also published as World Intellectual
Property Organization (WO) 2006/037218) teaches providing ads in response to a
user's utterance (see pages 5 and 30-35)
	b. 	Li et al. (United States Patent Application Publication Number: US
2006/0212897) teaches a method for utilizing the content of audio/video files to select
advertising content for display (See title and abstract)
	C. 	Rosenberg (United States Patent Application Publication Number:
US 2006/0282317) teaches methods and systems for advertising during conversations
through speech recognition (see abstract and paragraph 0027)
	d. 	Jones et al. (United States Patent Application Publication Number:
US 2007/0174258) teaches targeting advertisements to mobile device users based on
one or more keywords spoken by the mobile device users (see title)
	e. 	Cross et al. (United States Patent Application Publication Number:
US 2008/0065389) advertising based on speech recognition (see abstract and
paragraphs 0006-0008)
	f.	 Liu (United States Patent Application Publication Number: US
2008/0109222) teaches advertising based on content information received from voice
transmissions or recordings (see title and abstract)
	g. 	Marshall WO (01/41015) teaches page 9 lines 3-9 “ The individual background profiles contain factors consisting of specified information about an individual member of the system. The information contained in each individual background profile includes factors such as individual name, home address, office address, e-mail address, company affiliation, occupation, product or service interests, income level, previous purchase history, previous purchase abandonment history, previous response to offers of time points, previous earning session results and other relevant information.”
	h.	Kennewick et al. (United States Patent Application Publication Number: US 2004/0193420) teaches a speech recognition system where the system updates a profile based on session interaction data and uses this to provide information to the user (see paragraphs 0031-0032, 0118, and 0143)
	i.	 Joao (United States Patent Application Publication Number: US 2001/0056374) teaches profiles contain information on purchased goods and past responses to advertisements and advertisements can be selected based on the profile (see paragraphs 0144 and 0183)
	j.	Ariff et al. (United States Patent Application Publication Number: US 2002/0188509) teaches a profile may include items purchases as well as responses to marketing offers (see paragraph 0060)
	k. 	Neman et al. (United States Patent Application Publication Number: US 2005/0055275) teaches spending profiles include how much does a customer spend at a store and why for example do they buy complementary goods at the same store and do local or in store promotions or local national advertising succeed in activating dormant or less frequent customers (see paragraph 0094)

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3682